Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claim 17 is indefinite for respectively reciting ‘wherein the alignment edge of the first die and the receptacle of the second die are configured to constrain at least one of: (1) translation along a first axis perpendicular to the first die surface, (2) rotation about a second axis perpendicular to the first coupling edge, or (3) rotation about a third axis perpendicular to both the first and second axes’ since each of item 2 and 3 limitations on the optical axis is dependent on the item 1 limitation and thus limitations 2 and 3 cannot be excluded from the first limitation by their own, thus making the scope of the claims indefinite.
Claim 18 is indefinite for respectively reciting wherein the alignment edge of the first die and the receptacle of the second die are configured to constrain at least two of: second axis perpendicular to the first coupling edge, or (3) rotation about a third axis perpendicular to both the first and second axes’ since each of item 2 and 3 limitations on the optical axis is dependent on the item 1 limitation and thus limitations 2 and 3 cannot be excluded from the first limitation by their own, thus making the scope of the claims indefinite, as such omission of cooperative relationships amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-8 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
Claims 19 and 4-6 are allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Aalto”; Timo et al., US 20200278506 A1. 

Regarding claims 1, Alto teaches an apparatus (see figs. 9; also figs. 1-8) comprising: 
or formed adjacent to the first coupling edge (see figs. 8-10); and  having a second coupling edge and a second chip/die surface perpendicular to the second coupling edge, the second photonic die (see figs. 8-10, i.e., 303)  comprising: a second waveguide (i.e., 304) extending in proximity to the second coupling edge; a portion of the second die (i.e., 303) surface configured to form a  receptacle sized to constrain a position of the alignment edge when the first photonic die (i.e., 301)  and the second photonic die (i.e., 303, 403) are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge (see fig. 8-10 and at least :  
[pa. 0033]When using mechanical alignment instead of 
camera-based alignment the advantage is that the misalignment caused by chip 
movement after the alignment is avoided or minimized.
 [0039] Additional benefits of the invention include more precise alignment and 
the ability to use chips that do not have precise size control.  Mechanical 
alignment can be extremely precise, fast and inexpensive. 

Noting that thus the mechanical alignment impedes the movement of the mechanically aligned chis at least as shown in figures axially and/or rotationally; 
and a second alignment feature (311) etched into or formed adjacent to the second coupling edge and configured to enable alignment with the first alignment 
	However, Aalto does not explicitly state that a photonic chip is a die.  Nonetheless, it is obvious/well-known to those of ordinary artisan skilled in the art when the invention was made that the photonic chip having integrated circuit such as a waveguide is/known as a die to provide optical input/output to another die and/or optical devices.  
With regard to claim 2, although in fig. 9, embodiment Aalto does not teach wherein the first waveguide (i.e., 305) has a propagation axis that is tilted at a nonzero angle with respect to an axis normal to the first coupling edge, and the{YB:01234825.DOCX }U.S. Patent Application Serial No. 16/815,655Page 3 of 7Reply dated: March 30, 2021 second waveguide (i.e., 304) has a propagation axis that is tilted at a nonzero angle with respect to an axis normal to the second coupling edge; nonetheless, in another embodiment (fig. 5)  Aalto teaches that the waveguide can form a non-zero angle with respect to the die edge(s).  Additionally, such non-zero angle is extremely convention as shown in the admitted prior art by the applicant and thus one of ordinary skill in the art at the time of the effective filing to combine the teachings of the another embodiment and/or well-known waveguide structure to produce the non-zero angle waveguide with respect to the edges of the optical die(s) to achieve a predictable result.
 
With regard to claim 17, Aalto further teaches wherein the alignment edge of the first die and the receptacle of the second die are configured to constrain at least one of: (1) translation along a first axis perpendicular to the first die surface, (2) rotation about a 
[pa. 0033]When using mechanical alignment instead of 
camera-based alignment the advantage is that the misalignment caused by chip 
movement after the alignment is avoided or minimized.
 [0039] Additional benefits of the invention include more precise alignment and 
the ability to use chips that do not have precise size control.  Mechanical 
alignment can be extremely precise, fast and inexpensive. 

Noting that thus the mechanical alignment impedes the movement of the mechanically aligned chis at least as shown in figures axially and rotationally;
Note also that there is no specific mechanical feature in the claim to distinguish the applicant’s claimed invention with that of the prior art teachings.   
Reply dated: July 7, 2021
With regard to claim 18, Aalto further teaches wherein the alignment edge of the first die and the receptacle of the second die are configured to constrain at least two of: (1) translation along a first axis perpendicular to the first die surface, (2) rotation about a second axis perpendicular to the first  coupling edge, or (3) rotation about a third axis perpendicular to both the first and second axes; (see at least fig. 8-10 and at least:  
[pa. 0033]When using mechanical alignment instead of 
camera-based alignment the advantage is that the misalignment caused by chip 
movement after the alignment is avoided or minimized.
 [0039] Additional benefits of the invention include more precise alignment and 
the ability to use chips that do not have precise size control.  Mechanical 
alignment can be extremely precise, fast and inexpensive. 

Noting that thus the mechanical alignment impedes the movement of the mechanically aligned chis at least as shown in figures axially and rotationally;
Note also that there is no specific mechanical feature in the claim to distinguish the applicant’s claimed invention with that of the prior art teachings.   


Response to Argument
Applicant's arguments filed on 7/7/2021, have been considered but they are not persuasive. Applicant asserts that  does not teach.  Examiner responds that 
Applicant alleges that Aalto does not teach: a portion of the second die surface configured to form a receptacle sized to constrain a position of the alignment edge when the first photonic die and the second photonic die are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge," where the "alignment edge" is "substantially perpendicular to the first die surface and substantially parallel to the first waveguide," as recited by claim 1
The examiner respectfully disagrees with the applicant under broadest reasonable interpretation and responds that the word “constrain” is a broad limitation and it is not equal to the word “stop” and that the movement of the chip/die is prevented or impeded in the alignment cavity of photonic integrated circuit chip, and as stated above Aalen teachings include: a portion of the second die (i.e., 303) surface configured to form a receptacle sized to constrain a position of the alignment edge when the first photonic die (i.e., 301) and the second photonic die (i.e., 303, 403) are substantially aligned with each other with the first coupling edge in proximity to and substantially parallel to the second coupling edge (see fig. 8-10 and at least :  
[pa. 0033]When using mechanical alignment instead of 
camera-based alignment the advantage is that the misalignment caused by chip 
movement after the alignment is avoided or minimized.

the ability to use chips that do not have precise size control.  Mechanical 
alignment can be extremely precise, fast and inexpensive. 

Noting that thus the mechanical alignment impedes the movement of the mechanically aligned chis at least as shown in figures axially and/or rotationally; 
Note also that there is no specific mechanical feature in the claim to distinguish the applicant’s claimed invention with that of the prior art teachings.   

      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883